Citation Nr: 0946872	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1975 to December 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is necessary to satisfy VA's duty 
to assist the Veteran in the development of facts pertinent 
to his claim.  

The Veteran alleges that he sustained a back injury in 
1979/1980, while serving in the 15th Medical Battalion, 1st 
Cavalry Division.  His service treatment records (STRs) are 
(for the most part) lost; the RO has made a Formal Finding of 
Unavailability of Service Records.  When a veteran's STRs are 
lost or destroyed, VA has a heightened duty to assist.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened 
duty to assist includes seeking the information from 
alternate sources.  

Here, the Veteran alleges that he received treatment for his 
back injury at Darnell Hospital in Ft. Hood, Texas.  There is 
no indication in the record as to whether or not Darnell 
Hospital was directly contacted as part of an alternate 
source search for information pertaining to treatment at 
Darnell Hospital.  In this regard, it is also noteworthy that 
the Veteran indicated he was treated in 1979/1980.  A 
narrower date range would likely expedite any search for 
pertinent records.     

Furthermore, it appears that postservice pertinent evidence 
of record is incomplete.  The record does not show a listing 
by the Veteran of all postservice treatment he has received 
for back complaints/disability; and the treatment records 
received (and associated with the claims file) are incomplete 
(as they mention referrals and suggest additional treatment).  
Complete available postservice back treatment records are 
critical evidence in the matter at hand, and must be secured.  

The Veteran is advised that governing regulation provides 
that where evidence (including identifying information and 
releases) requested in connection with an original claim is 
not received within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158.  

Finally, if additional evidence received corroborates (tends 
to corroborate) a back injury in service, a VA examination to 
secure a medical opinion regarding a nexus between the 
Veteran's current back disability and his service may be 
necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all sources of evaluation and/or 
treatment he received for back complaints 
in service, and since.  Regarding the 
alleged treatment he received at Darnell 
Hospital, he should, to the extent 
possible, provide a more limited period of 
time during which the treatment was 
provided.  Regarding postservice 
treatment, the Veteran should provide a 
chronological listing of all providers of 
evaluation and treatment he received for 
back complaints since his discharge from 
active service, and any releases necessary 
for VA to obtain complete clinical records 
from the identified private sources.  The 
RO should then arrange for exhaustive 
alternate source development for the 
records of inservice treatment the Veteran 
received at Darnell Hospital (to include 
contacting that facility, as well as any 
facility where records from Darnell may 
have been retired.  If no records of the 
alleged treatment in service are located, 
the Veteran should be so notified (and the 
scope of the search should be noted in the 
record).   The RO should also secure 
complete clinical records (those not 
already associated with the claims file) 
of any (and all) evaluation and/or 
treatment the Veteran received for low 
back complaints/disability postservice 
from the sources identified by the 
Veteran.  If any provider does not respond 
to a request for records of treatment 
identified, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that the 
records are received
 
2.  If any records received pursuant to 
the request above corroborate (or tend to 
corroborate) that the Veteran sustained a 
back injury in service, the RO should 
arrange for an orthopedic examination of 
the Veteran to ascertain whether his 
current low back disability is (at least 
as likely as not) related to such injury.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with any 
examination, and the examiner must explain 
the rationale for the opinion given.  

3.  When the development sought above is 
completed (or if a year has passed without 
the Veteran's response to the RO's request 
for identifying information and releases), 
the RO should re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
